IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-83,592-01 & WR-83,592-03


                    EX PARTE MICHAEL MARVIN RUSSIE, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
       CAUSE NOS. CR39309-A & CR39309-C IN THE 441ST DISTRICT COURT
                         FROM MIDLAND COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of retaliation as an habitual offender and sentenced to thirty-five

years’ imprisonment. The Eleventh Court of Appeals affirmed his conviction. Russie v. State, No.

11-12-00162-CR (Tex. App.—Eastland June 12, 2014)(not designated for publication). Applicant

filed these applications for writs of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On July 29, 2015, this Court denied application number WR-83,592-01 based on the findings

of the trial court without a hearing. On March 21, 2018, this Court dismissed a second application

as subsequent. On January 21, 2022, this Court received a third application in the same trial court

cause number alleging that there was prosecutorial and judicial misconduct in the review of his
                                                                                                      2

initial and subsequent habeas applications in Midland County. It has been determined that former

assistant district attorney Ralph Petty was paid by the district judges to work on both Applicant’s -01

and -02 applications at the same time he was employed as an appellate prosecutor by the Midland

County District Attorney’s office. That dual employment was not disclosed to this Court or

Applicant at the time his -01 and -02 applications were under consideration.

       While it does not appear that Petty’s dual employment affected the pre-trial, trial, or appellate

proceedings in Applicant’s case, the undisclosed employment relationship between the District

Judge who presided over both habeas proceedings in this case and the prosecutor who

simultaneously represented the State in the same proceeding leads us to conclude that Applicant was

deprived of his due process rights to fair consideration of his claims in the first habeas application.

Therefore, this Court now reconsiders on its own motion the denial without written order on the

findings of the trial court of application number WR-83,592-01.

       However, after an independent review of the records in these cases without consideration of

the trial court’s findings of fact and conclusions of law, this Court believes that Applicant’s claims

are refuted by those records. Therefore, after reconsideration on the Court’s own motion, relief is

again denied in cause number WR-83,592-01.

       Applicant’s third application, cause number WR-83,592-03 is dismissed as moot.

Filed: February 9, 2022

Do not publish